DETAILED ACTION
In response to communications filed 06/21/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,044,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Instant claims 1, 2 and 7 disclose as follows:

1. A method comprising:
receiving from an endpoint device, by a processing system of a cellular network including at least one processor, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network;
establishing, by the processing system in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, by the processing system in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring, by the processing system, a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring, by the processing system, at least a second one of the first session or the second session for user plane communications for the connection; and
transmitting, by the processing system, an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

2. The method of claim 1, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session.

7. The method of claim 1, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components.

Similarly, patented claim 1 discloses as follows:

1. A method comprising:
receiving from an endpoint device, by a processing system of a cellular network including at least one processor, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, by the processing system in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, by the processing system in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring, by the processing system, a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring, by the processing system, at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and
transmitting, by the processing system, an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 1 is incorporated and claimed in the patented invention of claim 1. It would have been obvious to incorporate what is disclosed in claims 2 and 7 in the instant application to teach the obvious variation in of patented claim 1. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 3 is an obvious variation of  patented claim 2. 
Instant claim 4 is an obvious variation of  patented claim 3.
Instant claim 5 is an obvious variation of  patented claim 4.
Instant claim 6 is an obvious variation of  patented claim 5.
Instant claim 8 is an obvious variation of  patented claim 6.
Instant claim 9 is an obvious variation of  patented claim 7.
Instant claim 10 is an obvious variation of  patented claim 8.
Instant claim 11 is an obvious variation of  patented claim 9.
Instant claim 12 is an obvious variation of  patented claim 10.
Instant claim 13 is an obvious variation of  patented claim 11.
Instant claim 14 is an obvious variation of  patented claim 12.
Instant claim 15 is an obvious variation of  patented claim 13.
Instant claim 16 is an obvious variation of  patented claim 14.

Instant claims 17 disclose as follows:

17. A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a cellular network including at least one processor, cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring at least a second one of the first session or the second session for user plane communications for the connection; and
transmitting an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

Similarly, patented claim 15 discloses as follows:

15. A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a cellular network including at least one processor, cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and
transmitting an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 17 is incorporated and claimed in the patented invention of claim 15. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claims 18 and 19 disclose as follows:

18. A device comprising:
a processing system including at least one processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a cellular network, cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring at least a second one of the first session or the second session for user plane communications for the connection; and
transmitting an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

19. The device of claim 18, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session.

Similarly, patented claim 16 discloses as follows:

16. A device comprising:
a processing system including at least one processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processing system when deployed in a cellular network, cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device, a request to establish a connection to a packet data network via the cellular network, wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network, wherein the first radio access infrastructure comprises long term evolution radio access components and wherein the second radio access infrastructure comprises fifth generation radio access components;
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure;
establishing, in response to the request, a second session for the endpoint device via the second radio access infrastructure of the cellular network, wherein the connection to the packet data network comprises the first session and the second session;
configuring a first one of the first session or the second session for control plane signaling for the connection, wherein the control plane signaling is for both the first session and the second session;
configuring at least a second one of the first session or the second session for user plane communications for the connection, wherein the configuring the at least the second one of the first session or the second session for the user plane communications for the connection comprises:
assigning a first data volume or a first percentage of user plane data of the connection to the first session; and
assigning a second data volume or a second percentage of user plane data of the connection to the second session; and
transmitting an instruction to the endpoint device containing at least one parameter of the connection to the packet data network, wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 18 is incorporated and claimed in the patented invention of claim 16. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Instant claim 20 is an obvious variation of  patented claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al. (US 2019/0274178 A1) in view of Fard et al. (US 2019/0116631 A1) hereinafter “Salkintzis” and “Fard” respectively.

Regarding Claim 1, Salkintzis teaches A method (Salkintzis: paragraphs 0035, 0129, 0139 & Figs. 1, 9 and 10, method for establishing a multi-access data connection) comprising:
receiving from an endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, remote unit or UE apparatus), by a processing system (Salkintzis: paragraphs 0064, 0129 & Figs. 4 and 9,  session management apparatus) of a cellular network (Salkintzis: paragraph 0048 & Fig. 2, mobile communication network) including at least one processor (Salkintzis: paragraph 0064 & Fig. 4, processor/controller), a request to establish a connection to a packet data network (Salkintzis: paragraphs 0038, 0048 & Fig. 2, establish data connection or PDU sessions) via the cellular network (Salkintzis: paragraph 0130 & Fig. 9, receiving session management request in a mobile communication network), wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network (Salkintzis: paragraphs 0130, 0134-0135 & Fig. 9, receiving session management request over first access network);
establishing, by the processing system in response to the request, a first session for the endpoint device via the first radio access infrastructure (Salkintzis: paragraph 0135 & Fig. 9, establish a first data path for a multi-access data connection over the first access network);
establishing, by the processing system in response to the request (Salkintzis: paragraph 0130 & Fig. 9, request containing a second session management request), a second session for the endpoint device via the second radio access infrastructure of the cellular network (Salkintzis: paragraph 0138 & Fig. 9, establish a second data path for the multi-access data connection over the second access network), wherein the connection to the packet data network comprises the first session and the second session (Salkintzis: paragraph 0140 & Fig. 10, communicating over both the first access network and second access network (multi-access data connection)); 
configuring, by the processing system, at least a second one of the first session or the second session for user plane communications for the connection (Salkintzis: paragraphs 0143-0144 & Fig. 10, set up first data bearer for data connection over the first access network or set up the second data bearer for the data connection over the second access network for carrying traffic of data connection (user plane)); and 
transmitting, by the processing system (Salkintzis: paragraphs 0064, 0129 & Figs. 4 and 9, said session management apparatus), an instruction to the endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, said remote unit or UE apparatus), containing at least one parameter of the connection to the packet data network (Fard, paragraph 0141, a first session identifier and a multi-access parameter), wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection (Fard, paragraph 0143 & Fig. 10, UE receives request to set up a first data bearer including determining that the request over the second access network to establish a data connection has initiated the establishment of a multi-access data connection over the first access network and the second access network).
Salkintzis is silent in regards to configuring control plane signaling for the connection, wherein the control plane signaling is for both the first and the second session.  However, Fard from an analogous art teaches separation of the user plane functions from the control plane functions in which a wireless device transmits a request to configure a first session and a second session based on parameters indicating a data transfer over a control plane (Fard: paragraph 0219 & Fig. 17).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkintzis to include configuring control plane signaling as taught by Fard to allow one session to be used for the control plane while the other session to be used for the data plane and vice versa based on different network scenarios.  

Regarding Claim 2, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests assigning a first data volume or a first percentage of user plane data of the connection to the first session (Salkintzis: paragraph 0072, multi-access routing rules to indicate how to route the traffic across the first access network and/or second access network); and
assigning a second data volume or a second percentage of user plane data of the connection to the second session (Salkintzis: paragraph 0072, multi-access routing rules to indicate how to route the traffic across the first access network and/or second access network).

Regarding Claim 3, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests the assigning the first data volume or the first percentage and the assigning the second data volume or the second percentage are based upon: a time of day; a location; an event; an indication of a user preference for the second session; a service performance; a condition of the cellular network; or a capability of the endpoint device (Salkintzis: paragraph 0072, policy control function for at least one of multi-access routing rules and multi-access QoS rules associated with the remote unit).

Regarding Claim 4, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests the endpoint device utilizes a first radio for the connection to the packet data network via the first session (Salkintzis: paragraph 0049 & Fig. 2, i.e. first data connection over 5G RAN 215) and a second radio for the connection to the packet data network via the second session (Salkintzis: paragraph 0049 & Fig. 2, second data connection over WLAN), and wherein the first radio and the second radio are both activated for the connection (Salkintzis: paragraph 0057, both the first data bearer and the second data bearer are used to carry the traffic of the data connection, thus teaching both are activated for a connection).

Regarding Claim 5, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the first radio access infrastructure is configured to operate in a frequency band below 5 gigahertz (Salkintzis: paragraphs 0036, LTE system, thus teaching a frequency band below 5 gigahertz) and wherein the second radio access infrastructure is configured to operate in a frequency band above 5 gigahertz (Salkintzis: paragraph 0037, 5G NR, thus teaching a frequency band above 5 gigahertz).

Regarding Claim 6, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests the second radio access infrastructure is configured to operate in a frequency band above 20 gigahertz (Salkintzis: paragraph 0037, 5G NR, thus teaching a frequency band above 20 gigahertz).

Regarding Claim 7, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the first radio access infrastructure comprises long term evolution radio access components  (Salkintzis: paragraphs 0036, LTE system) and wherein the second radio access infrastructure comprises fifth generation radio access components (Salkintzis: paragraph 0037, 5G NR, thus teaching a frequency band above 5 gigahertz).

Regarding Claim 9, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the first session is via a first network slice of the cellular network (Salkintzis: paragraph 0084, requested slice of first access network) and wherein the second session is via a second network slice of the cellular network (Salkintzis: paragraph 0084, requested slice of first access network), the method further comprising:
obtaining a selection of the first network slice from a network slice selection function (Salkintzis: paragraph 0084, requested slice); and
obtaining a selection of the second network slice from the network slice selection function (Salkintzis: paragraph 0084, requested slice).

Regarding Claim 14, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the request is received from an access management function of the cellular network (Salkintzis: paragraph 0130 & Fig. 8, access management function in the mobile communication network).

Regarding Claim 15, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the second session is established by:
configuring a user plane function of the cellular network for the second session (Salkintzis: paragraphs 0143-0144 & Fig. 10, set up the second data bearer for the data connection over the second access network); and
configuring the second radio access infrastructure to transmit and receive the user plane communications for the connection to the packet data network via the user plane function (Salkintzis: paragraphs 0143-0144 & Fig. 10, carrying traffic of data connection (user plane))).

Regarding Claim 16, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests wherein the second session is established by transmitting an instruction to an access management function of the cellular network to configure the user plane function of the cellular network (Salkintzis: paragraph 0130 & Fig. 8, access management function in the mobile communication network).

Regarding Claim 17, Salkintzis teaches A non-transitory computer-readable medium storing instructions (Salkintzis: paragraph 0024, computer readable medium) which, when executed by a processing system of a cellular network (Salkintzis: paragraphs 0064, 0129 & Figs. 4 and 9,  session management apparatus) of a cellular network (Salkintzis: paragraph 0048 & Fig. 2, mobile communication network) including at least one processor (Salkintzis: paragraph 0064 & Fig. 4, processor/controller), cause the processing system to perform operations, the operations comprising:
receiving, from an endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, remote unit or UE apparatus), a request to establish a connection to a packet data network (Salkintzis: paragraphs 0038, 0048 & Fig. 2, establish data connection or PDU sessions) via the cellular network (Salkintzis: paragraph 0130 & Fig. 9, receiving session management request in a mobile communication network), wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network (Salkintzis: paragraphs 0130, 0134-0135 & Fig. 9, receiving session management request over first access network);
establishing, in response to the request, a first session for the endpoint device via the first radio access infrastructure (Salkintzis: paragraph 0135 & Fig. 9, establish a first data path for a multi-access data connection over the first access network);
establishing, in response to the request (Salkintzis: paragraph 0130 & Fig. 9, request containing a second session management request), a second session for the endpoint device via the second radio access infrastructure of the cellular network (Salkintzis: paragraph 0138 & Fig. 9, establish a second data path for the multi-access data connection over the second access network), wherein the connection to the packet data network comprises the first session and the second session (Salkintzis: paragraph 0140 & Fig. 10, communicating over both the first access network and second access network (multi-access data connection)); 
configuring at least a second one of the first session or the second session for user plane communications for the connection (Salkintzis: paragraphs 0143-0144 & Fig. 10, set up first data bearer for data connection over the first access network or set up the second data bearer for the data connection over the second access network for carrying traffic of data connection (user plane)); and
transmitting an instruction to the endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, said remote unit or UE apparatus), containing at least one parameter of the connection to the packet data network (Fard, paragraph 0141, a first session identifier and a multi-access parameter), wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection (Fard, paragraph 0143 & Fig. 10, UE receives request to set up a first data bearer including determining that the request over the second access network to establish a data connection has initiated the establishment of a multi-access data connection over the first access network and the second access network).
Salkintzis is silent in regards to configuring control plane signaling for the connection, wherein the control plane signaling is for both the first and the second session.  However, Fard from an analogous art teaches separation of the user plane functions from the control plane functions in which a wireless device transmits a request to configure a first session and a second session based on parameters indicating a data transfer over a control plane (Fard: paragraph 0219 & Fig. 17).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkintzis to include configuring control plane signaling as taught by Fard to allow one session to be used for the control plane while the other session to be used for the data plane and vice versa based on different network scenarios.  

Regarding Claim 18, Salkintzis teaches A device (Salkintzis: paragraphs 0064, 0129 & Figs. 4 and 9, session management apparatus), comprising:
a processing system including at least one processor (Salkintzis: paragraph 0064 & Fig. 4, processor/controller), and a non-transitory computer-readable medium storing instructions (Salkintzis: paragraph 0024, computer readable medium) which, when executed by the processing system when deployed in a cellular network (Salkintzis: paragraph 0048 & Fig. 2, mobile communication network), cause the processing system to perform operations, the operations comprising: 
receiving, from an endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, remote unit or UE apparatus), a request to establish a connection to a packet data network (Salkintzis: paragraphs 0038, 0048 & Fig. 2, establish data connection or PDU sessions) via the cellular network (Salkintzis: paragraph 0130 & Fig. 9, receiving session management request in a mobile communication network), wherein the request is received via one of a first radio access infrastructure of the cellular network or a second radio access infrastructure of the cellular network (Salkintzis: paragraphs 0130, 0134-0135 & Fig. 9, receiving session management request over first access network);
establishing, in response to the request (Salkintzis: paragraph 0054 & Fig. 4A, said request to establish a bearer and/or a packet data session), a first session for the endpoint device via the first radio access infrastructure (Salkintzis: paragraphs 0051-0054, establish a bearer between end device and first network during attachment procedure);
establishing, in response to the request (Salkintzis: paragraph 0130 & Fig. 9, request containing a second session management request), a second session for the endpoint device via the second radio access infrastructure of the cellular network (Salkintzis: paragraph 0138 & Fig. 9, establish a second data path for the multi-access data connection over the second access network), wherein the connection to the packet data network comprises the first session and the second session (Salkintzis: paragraph 0140 & Fig. 10, communicating over both the first access network and second access network (multi-access data connection)); 
configuring at least a second one of the first session or the second session for user plane communications for the connection (Salkintzis: paragraphs 0143-0144 & Fig. 10, set up first data bearer for data connection over the first access network or set up the second data bearer for the data connection over the second access network for carrying traffic of data connection (user plane)); and  
transmitting an instruction to the endpoint device (Salkintzis: paragraphs 0035, 0046 & Fig, 1, said remote unit or UE apparatus), containing at least one parameter of the connection to the packet data network (Fard, paragraph 0141, a first session identifier and a multi-access parameter), wherein the at least one parameter includes an identification of the first one of the first session or the second session that is configured for control plane signaling for the connection (Fard, paragraph 0143 & Fig. 10, UE receives request to set up a first data bearer including determining that the request over the second access network to establish a data connection has initiated the establishment of a multi-access data connection over the first access network and the second access network).

Salkintzis is silent in regards to configuring control plane signaling for the connection, wherein the control plane signaling is for both the first and the second session.  However, Fard from an analogous art teaches separation of the user plane functions from the control plane functions in which a wireless device transmits a request to configure a first session and a second session based on parameters indicating a data transfer over a control plane (Fard: paragraph 0219 & Fig. 17).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkintzis to include configuring control plane signaling as taught by Fard to allow one session to be used for the control plane while the other session to be used for the data plane and vice versa based on different network scenarios.  

Regarding Claim 19, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests assigning a first data volume or a first percentage of user plane data of the connection to the first session (Salkintzis: paragraph 0072, multi-access routing rules to indicate how to route the traffic across the first access network and/or second access network); and
assigning a second data volume or a second percentage of user plane data of the connection to the second session (Salkintzis: paragraph 0072, multi-access routing rules to indicate how to route the traffic across the first access network and/or second access network).

Regarding Claim 20, Salkintzis-Fard teaches the respective claim(s) as presented above and further suggests the assigning the first data volume or the first percentage and the assigning the second data volume or the second percentage are based upon: a time of day; a location; an event; an indication of a user preference for the second session; a service performance; a condition of the cellular network; or a capability of the endpoint device (Salkintzis: paragraph 0072, policy control function for at least one of multi-access routing rules and multi-access QoS rules associated with the remote unit).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis-Fard in view of Faccin et al. (US 2019/0124561 A1) hereinafter “Faccin.”

Regarding Claim 8, Salkintzis-Fard teaches the respective claim(s) as presented above however fails to explicitly teach the second radio access infrastructure comprises multiple-in/multiple-out beamforming components.  In an analogous art, Faccin teaches interworking between fifth generation system (5GS) network slicing and evolved packet core (EPC) connectivity and further teaches base stations 105 and/or the UEs 110 utilizing beamforming in their transmissions to compensate (Faccin: paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkintzis-Fard to include the beamforming functionality of Faccin to determine the most efficient data-delivery route and optimize bandwidth.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis-Fard in view of Bogineni et al. (US 2019/0124589 A1) hereinafter “Bogineni.”

Regarding Claim 10, Salkintzis-Fard teaches the respective claim(s) as presented above however fails to teach the following limitation(s).  Bogineni from an analogous art teaches [a] first session is further established via a serving gateway and a packet data network gateway (Bogineni: paragraphs 0027-0028 & Figs. 1A-1B, LTE network including SGW and PGW), and wherein the first session is established by transmitting an instruction to a mobility management entity to configure the serving gateway and packet data network gateway for the first session (Bogineni: paragraph 0029, MME 133 may query RCMD 145 for RAN-CN network slice pairing information).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salkintzis-Fard to include the various networking components as taught by Bogineni for handing and/or routing the communications between the wireless devices.   

Regarding Claim 11, Salkintzis-Fard-Bogineni teaches the respective claim(s) as presented above and further suggests wherein the request is received from the mobility management entity (Bogineni: paragraph 0029, MME 133 may query RCMD 145 for RAN-CN network slice pairing information).  Examiner recites same reasoning to combine as presented in rejected dependent claim 10 above.  

Regarding Claim 12, Salkintzis-Fard-Bogineni teaches the respective claim(s) as presented above and further suggests wherein the first session is further established by configuring the first radio access infrastructure to transmit and receive the user plane communications for the connection to the packet data network via the serving gateway (Bogineni: paragraph 0068, RAN-CN pairing service make be invoked by SGW).  Examiner recites same reasoning to combine as presented in rejected dependent claim 10 above.  

Regarding Claim 13, Salkintzis-Fard-Bogineni teaches the respective claim(s) as presented above and further suggests wherein, when the first session is configured for the control plane signaling for the connection, the configuring of the first session for the control plane signaling comprises configuring the first radio access infrastructure to transmit and receive the control plane signaling for the connection to the packet data network via the mobility management entity (Bogineni: paragraph 0029, MME 133 may query RCMD 145 for RAN-CN network slice pairing information).  Examiner recites same reasoning to combine as presented in rejected dependent claim 10 above.  

Conclusion
Youn et al. (US 2017/0339609 A1) teaches determining a PDU session identity in a wireless communication system (paragraph 0010).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468  


/KHALED M KASSIM/Primary Examiner, Art Unit 2468